Title: To James Madison from Walter Jones, 10 February 1792
From: Jones, Walter
To: Madison, James


Dear SirFeby. 10. 1792.
The Freinds of Mrs. Lovel have requested me to bespeak the attention of my Freinds in Congress, to her claims, as the widow of the deceased Captain Lovel; and I take the occasion, of renewing a Correspondence, which, to my Loss, has been so long intermitted. I know not the foundation or extent of Mrs. Lovels Claims, having little or no acquaintance with the parties: but I well remember that Captn. Lovel of Westmorland, with the spirit of a true whig, left his Family, posessions, & a valuable Trade, to serve in the army, from whence he never returned—whatever may be due to her, she well merits, as her Circumstances have been evidently much reduced by the Loss of her Husband.
In the Veiw which our imperfect Lights enable us to take here, of the movements on the Great Theatre where you are engaged, two things appear less satisfactory to us than we could wish—one is the extreme rage for funding systems in Finance, in Banks, and in manufactoring Companies, on the Commercial Border of the union; the other is the immense expenditure we are likely to make on the western Border, to atchieve an object, that must, it would seem, be followed by two Evils. The one, a standing Military force & spirit, which must increase indefinitely with the extent and progress of our frontier, the Second is a forced & premature Emigration, which is continually chargeable for defence, on the old taxable settlements, while it is continually draining off the means of supporting the expence. These measures too seem to have an evident tendency to Aggrandise those departments of Government, that seem in all Times & places to have been the very Matrix of Corrupt power & Influence.
Candour forbids rash & positive Conclusions on imperfect data. Perhaps such apprehensions, as I express, would be dissipated by a nearer Veiw & more intimate Information. However a republican Vigilance too tremblingly alive is a preferable extreme to Indifference & torpor. I am dear Sir with very freindly Esteem & regard your obedient humble Servant
Walt: Jones
